Citation Nr: 0319658	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-46 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

On March 9, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record reflects that the veteran 
received psychiatric treatment in service.  
Please ask the National Personnel Records 
Center (NPRC) to conduct another search for 
the veteran's records to determine if there 
are any additional psychiatric records which 
have not previously been released, including 
separately-filed hospital or hospital clinic 
records.  The veteran attended the Hospital 
Corps School, Great Lakes, Illinois, February 
1975 to April 1975.  She was stationed at the 
Naval Radio Station, Sugar Grove, West 
Virginia, June 1975 to September 1975, and 
received psychiatric care at the Bethesda 
Naval Medical center and at the Portsmouth, 
Virginia Naval medical facility while 
stationed at Sugar Grove.  She was stationed 
at Naval Air Station Whiting Field, Milton, 
Florida, from November 1975 to July 1976, and 
was treated at the Naval Hospital, Pensacola, 
Florida, as well as at the Branch dispensary, 
NAS Whiting Field.
If no additional psychiatric records can be 
found, or if they have been destroyed, ask for 
specific confirmation of that fact.
2.  The veteran has identified individuals 
whom she believes could corroborate an alleged 
attempted sexual assault which occurred during 
the veteran's service.  Advise the veteran 
that, if she wishes to obtain assistance in 
contacting any individual who may corroborate 
the events described, she should prepare a 
letter for that individual and return that 
letter to the Board.  The Board will forward 
the letter to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), and 
USASCRUR will attempt to obtain an address and 
will mail the letter requesting a 
corroborative statement to the individual.  
Advise the veteran that the letter requesting 
the corroborative statement may include the 
veteran's current return address, if she 
wishes to review the statement provided before 
submitting it to VA.  However, she need not 
include her current return address, as a 
provided statement may be returned directly to 
the Board.
3.  If the veteran writes a request for a 
corroborative statement which she wishes to 
send to any former service member for whom she 
does not have a current address, or to whom 
she does not wish to disclose her current 
address, and returns such statement to the 
Board, the letter should be forwarded to 
USASCRUR, with a request that USASCRUR attempt 
to obtain an address to which the letter may 
be mailed.  The instructions to USASCRUR 
should state that, if a letter is mailed to an 
individual, the Board should be provided with 
notification thereof, indicating the date the 
letter was mailed.  The instructions should 
also provide the mailing address of the Board 
to which the individual should send any 
corroborative statement.  
In addition, ask USASCRUR to provide any 
available information which might corroborate 
the veteran's alleged in-service stressor, an 
alleged attempted sexual assault in late May 
or June 1975, while the veteran was stationed 
at Sugar Grove, West Virginia.  Provide 
USASCRUR with copies of the marked personnel 
records obtained showing service dates, 
duties, and units of assignment.  The 
veteran's stressor statements are identified 
in the claims file with pink tabs marked 
stressor statement.  Please ask USASCRUR to 
determine whether there is any documentation, 
either by personnel at Sugar Grove or at 
Norfolk, regarding the incident.

4.  When the development requested in 
paragraphs #1 to #3 above have been completed, 
or any time periods specified for responses 
have expired, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  psychiatric examination to 
determine the nature of current psychiatric 
disorders and to determine the onset and 
etiology of each current psychiatric disorder, 
to include whether PTSD [or any psychiatric 
disorder] was incurred in, first manifested 
in, or aggravated during or as a result of the 
veteran's service.  Send the claims folder to 
the examiner for review of pertinent 
documents.
The examiner should be provided with the 
following information:  The veteran had active 
duty in the United States Navy from November 
1974 to July 1976.  The veteran states that 
she suffered the following disabilities while 
in service: a psychiatric disorder, to include 
depression or bipolar disorder.  Careful 
review of the in-service records, includes 
numerous psychiatric diagnoses, including (but 
not limited to) cyclothymic personality, rule 
out manic depressive illness (February 1975), 
personality disorder, situational depression 
(July 1975), and hysterical personality 
(October 1975), and reflects several 
occurrences pre-service and during service 
which might be considered traumatic. 
Post-service clinical records similarly 
reflect that varying diagnoses have been 
assigned for the veteran's psychiatric 
disorders, from depressive neurosis and 
hysterical personality disorder (VA 
examination February 1977, 6 months post-
discharge), borderline personality (1991), 
bipolar disorder, mixed, recurrent, with PTSD 
and borderline personality disorder (December 
1991, May 1995).  Likewise, post-service 
clinical records reflect a variety of post-
service occurrences which have been determined 
to be traumatic. 
The veteran has been granted service 
connection for migraine headaches as residuals 
of a concussion incurred in service.
The examiner should assign a diagnosis for 
each psychiatric disorder currently 
manifested.  The examiner should provide a 
medical opinion as to whether it is at least 
as likely as not that the veteran has PTSD 
which was incurred in, first manifested in, or 
etiologically related to or caused by, the 
veteran's service, or, if manifested prior to 
service, was aggravated (permanently worsened) 
by the veteran's service or any incident 
thereof.  The examiner should set forth the 
rationale for the conclusions and opinions.

5.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

